Citation Nr: 0201709	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  98-10 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran had active duty from June 1969 to May 1971.

Service connection for a back disability was originally 
denied by the Regional Office (RO) in a December 1981 rating 
decision.  The veteran was informed of this determination and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not filed.  The veteran subsequently 
sought to reopen his claim for service connection for a low 
back disability.  By decision dated in February 1990, the 
Board of Veterans' Appeals (Board) found that the evidence 
was new and material, but concluded that service connection 
remained denied.

The veteran again sought to reopen his claim for service 
connection for a low back disability.  In a rating decision 
dated in July 1997, the RO held that the additional evidence 
was not new and material.  This conclusion was upheld by the 
Board in a decision dated in April 2000.  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans Claims (Court).  In an Order dated June 
7, 2001, the Court granted the Appellee's unopposed Motion 
for Partial Remand and to Stay Proceedings and vacated the 
Board's April 2000 decision on this issue for consideration 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (Nov. 9, 2000).

In the April 2000 decision, the Board remanded the issue of 
entitlement to a permanent and total disability rating for 
pension purposes for additional development.  By rating 
action dated in September 2001, the RO granted this claim. 
That issue having been resolved in the appellant's favor, it 
is no longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  


REMAND

Additional Department of Veterans Affairs (VA) outpatient 
treatment records dated in 1999 and 2000 have been submitted.  
In addition, the Board notes that the veteran's attorney 
submitted a June 2001 statement from B.W., the veteran's 
chiropractor, and argued that it constituted new and material 
evidence.  The chiropractor stated that he had treated the 
veteran in 1980 and 1982 for lower and mid-back complaints.  
He also referred to the veteran's multiple symptoms including 
cold chills, tiredness, easy sweating, frequent indigestion, 
shortness of breath, numbness of the left hand, nervousness, 
depression, and ringing in the right ear.  The veteran told 
him that he had fallen sixty feet when he was sixteen years 
old and that he had been involved in a vehicle accident in 
service.  The chiropractor opined that these two injuries 
were the cause of the veteran's current chronic condition, 
which was not otherwise identified.  

In his letter dated in December 2001, the veteran's attorney 
specifically stated that the veteran did not waive initial 
consideration by the RO of the statement from the 
chiropractor.  The Board observes that pursuant to 38 C.F.R. 
§ 20.1304(c) (2001), in the absence of a specific waiver, 
this evidence must be considered in the first instance by the 
RO.  In this case, it is clear that there is no such waiver.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law was made applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
38 U.S.C.A. § 5103A(f) specified that nothing in that section 
was to be construed as requiring the reopening of claims 
which had previously been disallowed, except where new and 
material evidence, as described in 38 U.S.C.A. § 5108 had 
been presented or secured.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug 29, 2001) (now codified at 39 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments 
were effective November 9, 2000 except for the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA." 66 Fed. Reg. 45,629.  
The provisions of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), pertain to the assistance VA will provide 
to a claimant seeking to reopen a finally decided claim.  
These provisions, however, apply only to claims for VA 
benefits filed on or after August 29, 2001 and, therefore, 
are not pertinent to this claim.  

Because of the evidence submitted, and the argument that it 
constitute new and material evidence, the appeal must be 
remanded to the RO to consider that matter.  If new and 
material evidence has been submitted, then the notice and 
duty to assist provisions contained in the VCAA must be 
considered.  Because of the new evidence, and because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, a 
remand is required.

Accordingly, this case is REMANDED for the following:

1.  The RO should consider all the 
evidence of record, to include the June 
2001 statement from the veteran's 
chiropractor to determine if it 
constitutes new and material evidence.  If 
so, the RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





